t c summary opinion united_states tax_court anke lunsmann-nolting petitioner v commissioner of internal revenue respondent docket no 13214-05s filed date anke lunsmann-nolting pro_se michelle l maniscalco for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure after a concession the issue for decision is whether petitioner engaged in her rental real_estate activity in with the objective of making a profit background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in new york new york during petitioner was employed as an assistant dean at columbia university medical center cumc petitioner among other things organized fundraising events for cumc and maintained alumni and student relations one of the locations at which petitioner conducted her fundraising events was lubec maine history of the cottages in petitioner visited lubec a small town located in a remote_area of maine near the canadian border lubec has a depressed economy because it does not have an industry lubec also is not viable as a tourist attraction because it is located far from major transportation and population centers petitioner nevertheless saw potential in lubec and conceived 1petitioner concedes that she is required to include in her income for an additional tax_refund of dollar_figure from new york state the idea of creating a think tank and a laboratory where scientists from cumc could gather and conduct their research from to petitioner and a number of scientists from cumc visited lubec every summer to work on projects during these visits petitioner and the scientists rented and stayed at places like old barns broken down houses and old factories eventually some of petitioner’s colleagues purchased houses in lubec in petitioner purchased a large victorian house there which she used as her base whenever she and her guests visited the town in the summer subsequently it was suggested to petitioner that lubec might be used as a vehicle to raise funds for the benefit of cumc the plan was to invite potential donors to lubec for an opportunity to meet personally with the scientists petitioner anticipating housing issues purchased two cottages lot nos 128a and near her victorian house in petitioner planned to repair and improve the cottages and to rent them to visiting donors and scientists in the cottage on lot no 128a was occupied by tenants who were unable to pay their rent petitioner eventually evicted the tenants but the tenants left the cottage in poor condition in the winter of squatters occupied and vandalized the cottage on lot no as a result both cottages were uninhabitable and petitioner had no expectation of renting either in petitioner claimed on her schedule e supplemental income and loss for cleaning and maintenance_costs of dollar_figure and taxes of dollar_figure for a one family cottage pincite upper lubec maine lot 128a petitioner also claimed cleaning and maintenance_costs of dollar_figure and taxes of dollar_figure for a one family cottage at lot lubec maine lot in petitioner purchased a cottage lot no near her victorian house again with the plan of repairing and improving the cottage and renting it to visiting donors and scientists the cottage on lot no was complete and ready for rental in on petitioner’s schedule e for she reported rental income of dollar_figure and claimed depreciation of dollar_figure for lots of land next to and lubec maine lot petitioner also claimed for lot no cleaning and maintenance_costs of dollar_figure insurance of dollar_figure repairs of dollar_figure supplies of dollar_figure taxes of dollar_figure and utilities of dollar_figure deficiency petitioner filed for a form_1040 u s individual_income_tax_return respondent issued to petitioner a statutory_notice_of_deficiency disallowing a deduction of dollar_figure representing the sum of the rental real_estate losses that petitioner claimed for lot nos 128a and on her schedule e respondent determined that petitioner was not entitled to the deduction because she did not engage in the rental real_estate activity with the objective of earning a profit discussion the commissioner’s determinations are presumed correct and generally the taxpayer bears the burden of proving otherwise 290_us_111 tax deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 sec_183 sec_183 disallows any deduction attributable to activities not engaged in for profit except as provided under sec_183 sec_183 allows those deductions that otherwise are allowable regardless of profit objective sec_183 allows those deductions that would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines an 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity is engaged in for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 91_tc_371 90_tc_74 taxpayer’s objective of making a profit must be bona_fide sec_1_183-2 income_tax regs the determination of whether an activity is engaged in for profit is to be made by reference to objective standards taking into account all the facts and circumstances of each case 78_tc_642 affd without opinion 702_f2d_1205 d c cir 66_tc_312 sec_1_183-2 income_tax regs greater weight is given to the objective facts than to the taxpayer’s own statements of intent sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors that should normally be taken into account in determining whether the requisite profit objective has been shown the factors are manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative sec_1_183-2 income_tax regs lot nos 128a and in the cottages on lot nos 128a and had been uninhabitable for several years and petitioner had no expectation of renting either cottage therefore petitioner was not holding lot nos 128a and in connection with any activity for profit petitioner claimed for lot nos 128a and cleaning and maintenance_costs and taxes on schedule e generally no deduction is allowed for personal living or family_expenses sec_262 accordingly petitioner is not entitled to claim a deduction for cleaning and maintenance_costs state and local real_property_taxes however are allowed as a deduction for the taxable_year within which they were paid sec_164 sec_164 allows the owner of property a deduction for real_property_taxes regardless of whether they were paid_or_incurred in a trade_or_business see sec_183 tschetter v commissioner tcmemo_2003_326 sec_1 d example ii income_tax regs respondent does not dispute that petitioner paid real_property_taxes for lot nos 128a and in the court holds that petitioner is not entitled to claim a deduction for real_property_taxes paid in on schedule e but she is entitled to claim a deduction for such taxes on schedule a itemized_deductions lot no petitioner contends that she is entitled to deduct expenses and depreciation for the cottage on lot no asserting that she intended to profit on the property by renting the cottage to local citizens and visiting scientists respondent disagrees asserting that petitioner is not entitled to any deductions claimed under schedule e in excess of dollar_figure respondent determined that petitioner did not hold the property with a profit objective the court has reviewed the evidence presented by petitioner and respondent and concludes that petitioner has not sufficiently shown that she held the property with the objective to derive a profit from the cottage during petitioner did not carry on the activity in a businesslike manner although petitioner claims to have had an interest in 3respondent has allowed a deduction of dollar_figure under sec_183 which represents the gross_income attributable to the activity renting the cottage for either year-round or summer rentals she did not advertise in the local papers or on the internet petitioner advertised the availability of her cottage by word of mouth from the local community and by posting by 11-inch sheets of white cardboard by her cottage’s front door by her cottage’s back door by her caretaker’s door and by the door of her victorian house all of these doors were located within two blocks of each other in an e-mail from petitioner in response to a friend’s inquiry about the possibility of renting the cottage petitioner expressed a desire to avoid renting to citizens from the local area this calls petitioner’s profit objective into question since petitioner advertised only in lubec moreover petitioner insisted that prospective tenants be interviewed either by her or by her caretaker who lives two blocks from the cottage petitioner asserts that this was necessary because of her bad experiences with undesirable tenants and squatters on lot nos 128a and petitioner however had limited time available to interview potential tenants in lubec even though petitioner claims that her home was in maine she lived and worked in new york during in petitioner spent week vacationing in lubec petitioner also made several business trips to lubec but each trip lasted no longer than a couple of days petitioner did not hire a professional to manage the rental of her cottage in her absence and petitioner’s caretaker did not rent the cottage on petitioner’s behalf in petitioner testified that during the week that she was in lubec in she rented her cottage to a couple for week for dollar_figure the couple drove into town and discovered the cottage’s availability from their inquiries in town petitioner did not sign a lease claiming that it was not the practice in lubec to sign leases for rentals petitioner did not maintain a record of the rental or any business books_and_records relating to the rental of the cottage petitioner admits that she has no expertise in real_estate and that she had neither hired nor sought advice from a real_estate_professional prior to purchasing the cottage petitioner has never earned a profit in the rental real_estate activity and her expenses far exceeded income in as well as in the years prior to and subsequent to that year there is also little expectation that the cottage will appreciate in value because lubec is an isolated and economically depressed town elements of personal pleasure or recreation may signal the absence of a profit objective sec_1_183-2 income_tax regs petitioner described the cottage on lot no as beautiful and her pride and joy and she clearly enjoyed and obtained pleasure from being in lubec and having the cottage available for use by donors and colleagues this together with petitioner’s general reluctance to advertise the availability of the cottage indicates a lack of profit objective petitioner did not withdraw from her job as assistant dean of cumc to pursue the rental real_estate activity petitioner received a salary from cumc and access to an on-campus apartment from cumc to the extent that petitioner expended time and effort in maine the focus of her efforts was not to rent out the cottage but to plan and build a research laboratory on her victorian house property for the benefit of cumc petitioner testified that she was planning to use the cottage as an incentive for scientists with families to come and work at the laboratory for an activity to constitute a trade_or_business the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 even though petitioner testified that she intended to charge the scientists rent her primary objective was not to make a profit rather the evidence is more consistent with the conclusion that petitioner wished to further the objective of her job ie fundraising the court sustains respondent’s determination that petitioner did not engage in the activity for profit within the meaning of sec_183 petitioner is not entitled to claim a deduction for real_property_taxes paid in for lot no on schedule e but she is entitled to claim a deduction for such taxes on schedule a sec_164 sec_183 petitioner’s deductions for depreciation and the remaining expenses claimed on schedule e to the extent not conceded by respondent are disallowed under sec_183 sec_162 although not raised by either party the court will briefly examine whether petitioner may claim the deductions relating to the cottage as unreimbursed employee business_expenses under sec_162 taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 services performed by an employee constitute a trade_or_business for this purpose 91_tc_352 an employee cannot deduct trade_or_business_expenses to the extent that the employee is entitled to reimbursement from her employer for expenditures related to her status as an employee 79_tc_1 an ordinary_expense is one that is common and acceptable in the particular business welch v helvering u s pincite- a necessary expense is an expense that is appropriate and helpful in carrying_on_a_trade_or_business 82_tc_538 whether an amount claimed constitutes an ordinary_and_necessary_expense as an employee_business_expense is a question of fact to be determined from the evidence presented rule a welch v helvering supra pincite the evidence does not support a finding that deductions relating to the cottages are ordinary and necessary while it may be helpful to petitioner’s job as a fundraiser to have lodging available for donors and scientists during events in maine it is not common or appropriate for a fundraiser or an employee of a medical school to purchase and maintain real_property for that purpose reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
